internal_revenue_service number release date index number ------------------------ --------------------------------------------- ------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-101311-08 date july legend x ------------------------ ------------------------------------------------------------ year year state date ------- ------- ------------- ---------------------- business ---------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- -------------------------------------------- dollar_figurem dollar_figuren dear ------------- ------------------ ------------------ this letter is in response to your letter on behalf of x dated date requesting a ruling that x’s income from business is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code and that the activity of business is not a rental_activity within the meaning in sec_469 facts plr-101311-08 the information submitted states that x was incorporated in year in accordance with the laws of state x elected to be an s_corporation on date x is engaged in business an activity in which x receives payments principally for_the_use_of tangible_property x through its employees provides certain services with respect to business these services involve pick up and delivery of equipment loading and unloading of equipment equipment maintenance replacement and repair both at x’s place of business and those of its customers customer training and demonstration and safety and maintenance inspections of equipment in year x received approximately dollar_figurem in relevant gross_income and incurred approximately dollar_figuren in relevant operating_expenses law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an s_corporation_election shall be terminated whenever the corporation i has accumulated earning and profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income the termination is effective on and after the first date of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term apassive investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 defines arent as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term arents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and plr-101311-08 circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and types and amounts of costs and expenses_incurred other than depreciation sec_469 provides for the disallowance of passive_activity_losses sec_469 defines a passive_activity_loss as the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for that year sec_469 provides that except as provided in sec_469 the term passive_activity includes any rental_activity sec_469 provides that the term rental_activity means any activity where payments are principally for_the_use_of tangible_property similarly sec_1_469-1t generally includes a rental_activity in the definition of a passive_activity sec_1_469-1t provides that an activity generally is a rental_activity for a taxable_year if the gross_income attributable to the conduct of the activity for the year represents amounts paid or to be paid principally for_the_use_of tangible_property in addition an activity may be a rental_activity if tangible_property in the activity is held for rent and the expected gross_income from the activity will represent payments principally for_the_use_of such property sec_1_469-1t provides that an activity involving the use of tangible_property is not a rental_activity if the average period of customer use for such property i sec_30 days or less and significant_personal_services within the meaning in sec_1_469-1t iv are provided by or on behalf of the owner of the property in connection with making the property available for use by customers sec_1_469-1t generally provides that personal services include only services performed by individuals and do not include excluded services within the meaning in sec_1_469-1t in determining whether personal services provided in connection with making property available for use by customers are significant all of the relevant facts and circumstances shall be taken into account relevant facts and circumstances include the frequency with which such services are provided the type and amount of labor required to perform such services and the value of such services relative to the amount charged for_the_use_of the property sec_1_469-1t provides that the term excluded services means with respect to any property made available for use by customers services necessary to permit the lawful use of the property and services performed in connection with the construction of improvements to the property or in connection with the performance of plr-101311-08 repairs that extend the property's useful_life for a period substantially longer than the average period for which such property is used by customers and services provided in connection with the use of any improved real_property that are similar to those commonly provided in connection with long-term rentals of high-grade commercial or residential_real_property eg cleaning and maintenance of common areas routine repairs trash collection elevator service and security at entrances or perimeters conclusion based solely on the facts and representations submitted we conclude that the income that x derives from business is not passive_investment_income as described in sec_1362 additionally we conclude that the activity of business is not a rental_activity within the meaning in sec_469 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is a small_business_corporation eligible to make an s_corporation_election further no opinion is expressed whether any taxpayer materially participates in the activity of business for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to the taxpayer’s representative sincerely dianna k miosi dianna k miosi chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
